Rothrock, J.
The demurrer does not point out specifically the objections urged to the form of the instrument or order, and there is no argument for the appellee. It is said by counsel for the State that it was claimed that the instrument was incomplete on its face in two particulars. 'First, that the payee is not named in the instrument, and Second, that the *70drawee Is not named therein. It seems to be -well settled that to constitute the crime of forgery, in falsely making or uttering an order or instrument, of this character, it is not necessary that either the payee or drawee be named in the instrument. Evans v. The State, 8 O. St., 197; People v. Brigham, 2 Gibbs (Mich.), 550; Chidester v. The State, 25 O. St., 433; People v. Stearns, 21 Wend., 409; Noakes v. People, 25 N. Y., 380.
It is not necessary that the order should possess all the requisites of a bill of exchange. The false making of any instrument in writing, being or purporting to be the act of another, by which any pecuniary demand or obligation is or purports to be created, is forgery. Code, section 3917. That the written instrument set forth in the indictment purports to create a liability against the person whose name is written thereto seems to us to be apparent.
Reversed’.